Title: From Thomas Jefferson to Albert Gallatin, 26 November 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Nov. 26. 07.
                        
                        I return you Sprigg’s letter, & inclose a recommendation from Govr. Sullivan in favr of Waterhouse as
                            successor to Jarvis. I think Waterhouse’s claim, in consideration of his services in Vaccination (for he is the father of
                            it in this country) is so pre-eminent that, with the recommendations of Sullivan & Gerry, it must be stronger than that
                            of any other can possibly be. if so, the sooner we act the less embarrasment will accumulate. there is a son of Jarvis’s
                            arrived here now. I do not know if he means to claim it. I shall await your further opinion. Affectte. salutns.
                        
                                            
                            
                            
                        
                  
                     You shall have the bill & my notes on it tomorrow.
                  
               